DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 30 are objected to because of the following informalities:  There is an extra “full stop” at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23, 26, 28, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 12, the limitation “the externally visible annular illumination surface” in line 7 lacks antecedent basis. Earlier in the claim there is a limitation “an externally visible illumination surface” but it does not explicitly say “annular”. It is unclear 
Claims 13-23, 28 and 29 are rejected because of their dependency on claim 12.
In regards to claim 21, the limitation “the bottom portion” in line 2 lacks antecedent basis. There is no description of a bottom portion in claims 20 or 12 in which claim 21 is dependent upon. For antecedent purposes the limitation should be “a bottom portion. Please correct and clarify.
In regards to claim 22, the limitation “the circuit” in line 2 is unclear. Claim 12, in which claim 22 is dependent, includes the limitation “one or more circuits external” whereas claim 22 states “the circuit”. The limitation should be “the one or more circuits” to remain consistent with the claim language already mentioned. Please correct and clarify. 
In regards to claim 23, the limitation “the substantially circular cylindrical” lacks antecedent basis. Claim 20 describes “substantially circularly” without the cylindrical. For examining purposes the limitation in claim 20 will be understood as cylindrical as well. Please correct and clarify.
In regards to claim 26, the limitation “the second color” in line 2 lacks antecedent basis. The limitation is not directly stated in claim 24 in which claim 26 is dependent. The limitation should be “a second color”. Please correct and clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10566148. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of a housing with an optical indicator portion having an externally visible annual illumination surface, a switching module with an actuator, an internal circuit with illuminating device, where the switching module causes the illuminating device to emit different states of illumination according to respective positions of the actuator and the first and second position represent an armed state and an actuated state as described in the claim is taught both by the present application and US patent No. 10566148.
In regards to claim 12, 10566148 teaches a switch (claim 1), comprising: a housing comprising an optical indicator portion having an externally visible illumination surface substantially surrounding a longitudinal axis (claim 1, lines 2-4); a switching module comprising an actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis from a first position to a second position (claim 1, lines 5-8); an internal circuit enclosed in the housing and comprising an illuminating device adapted to illuminate the externally visible annular illumination surface (claim 1, lines 9-11); and, the switching module being connectable to one or more circuits external to the housing and adapted to change an operational state of the one or more 
In regards to claim 13, 10566148 teaches the switch of claim 12, wherein the externally visible illumination surface comprises substantially an entire circumferential portion of an exterior portion of a cylindrical wall section of the housing (claim 2).
In regards to claim 14, 10566148 teaches a system, comprising a plurality of switches, each of which being the switch of claim 12, the plurality of switches being pairwise electrically connected to each other (claim 3).
In regards to claim 15, 10566148 teaches the system of claim 14, the system further comprising a control unit electrically connected to at least one of the plurality of switches and adapted to detect whether a pair of contacts in the internal circuit of each of the plurality of switches is open or closed (claim 4).
In regards to claim 16, 10566148 teaches the system of claim 14, the system further comprising a control unit electrically connected to at least one of the plurality of 
In regards to claim 17, 10566148 teaches the switch of claim 12, wherein the actuator comprises a push-button actuator disposed above a top portion of the housing, the armed position being further away from the top of the housing than the actuated position, the switch further comprising a mounting base disposed below a bottom portion of the housing and adapted to secure the switch to a support surface, with the housing and push-button actuator positioned above the support surface (claim 6).
In regards to claim 18, 10566148 teaches the switch of claim 17, wherein the push-button actuator is adapted to be released from the actuated position and positioned in the armed position when twisted about the longitudinal axis (claim 7).
In regards to claim 19, 10566148 teaches the switch of claim 12, the internal circuit being adapted to cause the illuminating device to emit light of a first color when the actuator is in the armed position and to emit light of a second color when the actuator is in the actuated position (claim 8).
In regards to claim 20, 10566148 teaches the switch of claim 12, the actuator comprises a push-button actuator disposed above a top portion of the housing, the armed position being further away from the top of the housing than the actuated position, the externally visible annular illumination surface being substantially circularly symmetrical about the longitudinal axis (claim 9).

In regards to claim 22, 10566148 teaches the switch of claim 12, further comprising a connector electrically connected to the switch module and connectable to the circuit external to the housing (claim 1, lines 12-13).
In regards to claim 23, 10566148 teaches the switch of claim 20, the substantially circular cylindrical externally visible annular illumination surface being substantially an outer most surface from the longitudinal axis (claim 12).
In regards to claim 24, 10566148 teaches an emergency stop switch (claim 13), comprising: a housing comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding a longitudinal axis (claim 13, lines 2-4); an internal circuit enclosed in the housing and adapted to illuminate the externally visible annular illumination surface (claim 13, lines 4-6); a switching module comprising a push-button actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis between an armed position and an actuated position, and one or more pairs of electrical contacts, the pushbutton being adapted to close the one or more pairs of contacts when moved to the armed position and to open the one or more pairs of contacts when moved to the actuated position (claim 13, lines 8-16); and the one or more pairs of contacts of the switching module being connectable to one or more external circuits, the switching module being adapted to connect electrical power to the one or more external circuits when the actuator is manually 
In regards to claim 25, 10566148 teaches the emergency stop switch of claim 24, further comprising a threaded mounting portion protruding from the housing and extending along the longitudinal axis, and adapted to secure the switch to a support (claim 14).
In regards to claim 26, 10566148 teaches the emergency stop switch of claim 24, wherein the internal circuit is adapted to output light of the second color in the flashing manner indicative of an actuated state of the switch when the actuator is positioned in the actuated position (claim 15).
In regards to claim 27, 10566418 teaches the switch of claim 24, the push-button actuator being disposed above a top portion of the housing, the armed position being further away from the top of the housing than the actuated position, the externally visible annular illumination surface being a substantially circularly symmetrical about the longitudinal axis (claim 16).
In regards to claim 28, 10566418 teaches the switch of claim 17, the externally visible annular illumination surface being located in a bottom portion of the housing (claim 10 and 16).

In regards to claim 30, 10566418 teaches the switch of claim 24, further comprising a connector electrically connected to the one or more pairs of contacts switch module and connectable to the external circuit (claim 13, lines 17-20).
In regards to claim 31, 10566418 teaches the switch of claim 27, wherein the push-button actuator is adapted to be released from the actuated position and positioned in the armed position when twisted about the longitudinal axis (claim 7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-31 have been considered but are moot because new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER D BENNETT/           Examiner, Art Unit 2878